Citation Nr: 0905526	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for heat stroke 
residuals.

4.  Entitlement to service connection for rhinitis with 
sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1983 to April 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Remanded issues

The issues of entitlement to service connection for heat 
stroke residuals and rhinitis with sinusitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

During the course of this appeal the RO adjudicated numerous 
other claims brought by the veteran.  The only issues which 
are currently in appellate status are the four issues listed 
above and discussed below.  

At the time of the August 2008 hearing, there were five other 
issues in appellate status: entitlement to service connection 
for concussion residuals, type II diabetes mellitus, restless 
leg syndrome, chronic respiratory infections and asbestos 
exposure.  However, during the hearing the veteran indicated 
that he no longer wished to pursue those claims.  See the 
August 2008 hearing transcript, page 3.  His claims have 
therefore been withdrawn.  See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed cervical spine disability and his 
military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed lumbar spine disability and his military 
service.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability was not incurred 
in or aggravated by active military service. 38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The veteran's lumbar spine disability was not incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
cervical and lumbar spine disabilities.  As is discussed 
elsewhere in this decision, the issues of entitlement to 
service connection for residuals of heat stroke and rhinitis 
with sinusitis are being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 16, 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "all 
records held by Federal agencies to include . . . service 
medical records or other military records, and medical 
records at VA hospitals."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records.  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The June 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 



A March 20, 2006 letter specifically requested of the 
veteran: "If you have any information or evidence that you 
have not previously told us about or given to us . . . please 
tell us or give us that evidence now."  This informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, in-service 
hospitalization treatment records, VA outpatient treatment 
records, private medical records, and provided him with a VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a cervical spine 
disability. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to Hickson element (1), in June 2006 the veteran 
was diagnosed status post anterior cervical diskectomy and 
fusion C4-C5-C6-C7.  Accordingly, Hickson element (1) has 
been met.

With respect to Hickson element (2), the veteran alleges that 
he injured his cervical spine while changing a tank track in 
1985.  Specifically, the veteran has indicated that he was 
hit in the forehead with the tank belt which threw him 
"about 13 feet", causing a concussion and an injury to his 
neck.  See the August 2008 hearing transcript, page 7.  

A review of the veteran's service treatment records indicates 
that he was hit in the head with a tank road wheel in August 
1985.  He was transported to a hospital and admitted for 
observation. 

While the Board acknowledges that the veteran suffered a head 
injury in August 1985 there is no indication that this 
accident had any impact on the veteran's cervical spine.  
Specifically, the veteran's hospitalization discharge note 
indicated that x-rays of the veteran's cervical spine were 
negative for any abnormalities.  The diagnosis was 
concussion.  Furthermore, the ambulance transport logs 
indicate that the veteran suffered a head injury only.  The 
box indicating a neck injury was left blank.  

Further, there is no competent medical evidence indicating 
that the veteran injured his cervical spine during service, 
either in connection with the incident described above or 
otherwise.  The veteran's post-service private treatment 
records indicate that the veteran began to experience neck 
pain in 1997, long after separating from service.  See a 1999 
treatment report from P.T.G., M.D. 

In short, there is no evidence that an in-service neck injury 
ever occurred, aside from the veteran's own statements to 
that effect.  To the extent that the veteran indicated that 
his cervical spine was damaged in service, it is well-settled 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].
The Board rejects the veteran's statements in light of the 
entire record on appeal, in particular the negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

Because the record as a whole clearly demonstrates that there 
was no cervical spine injury in service, the Board finds that 
the veteran's recent assertions to the contrary lack 
probative value.  Hickson element (2) has not been met, and 
the veteran's claim fails on that basis alone.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

The only competent medical nexus opinion of record is that of 
the June 2006 VA examiner, who stated that the veteran's 
cervical spine disability is "not at least as likely as not 
(less than 50%)" caused by his in-service concussion".  The 
examiner noted that "it could only be resorted to 
speculation that the mechanism of injury, and weight of the 
tank road wheel causing the concussion was significant enough 
to cause a neck hyperextension injury [sufficient] to cause a 
bulge at that time."  
The examiner noted that the veteran related participating in 
eleven more Airborne jumps after his concussion and "there 
is no documentation in the record that he was seen for neck 
pain after that 'concussion' while on active duty."  

This opinion appears to be congruent with the contemporaneous 
medical evidence.  As was discussed above, the veteran's 
service treatment reports are negative for neck and cervical 
spine problems, and the veteran first reported neck pain a 
decade after leaving military service.

To the extent that the veteran contends that a medical 
relationship exists between his cervical spine disability and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran appears to be 
arguing that he has experienced neck pain continually since 
service. However, the Board notes that the first documented 
complaint of neck pain came from a 1999 private treatment 
record which established an onset of neck pain in 1997.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999). Such evidence is lacking in 
this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Thus, Hickson element (3) is not met. The veteran's claim of 
entitlement to service connection for a cervical spine 
disability fails on this basis as well.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a lumbar spine 
disability.

The law and regulations pertaining to service connection and 
continuity of symptomatology have been set forth above and 
need not be repeated.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between (1) and (2). See Hickson, 
supra.

With respect to Hickson element (1), current disability, the 
veteran has been diagnosed with posterior lumbar interbody 
fusion L3-L4-L5-S1.  Hickson element (1) has therefore been 
satisfied. 

With respect to Hickson element (2), the veteran's service 
treatment records document treatment for lower back pain in 
February 1985.  Although the service medical record are 
otherwise devoid with respect to low back problems, Hickson 
element (2) has arguably been met. 

The board adds that degenerative disease was not identified 
until many years after service, after the end of the one year 
presumptive period.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted a May 2006 opinion of D.W.T., M.D. in 
support of his claim.  In his opinion, Dr. D.W.T. indicated 
that he was the family physician for the veteran since 1992 
and that the veteran "suffers from chronic low back pain 
with degenerative disc disease which began prior to his 
military service, was almost certainly exacerbated by his 
activities in service and by subsequent injuries." 

Evidence against the veteran's claim consists of the June 
2006 VA examination report.  In this report, the VA examiner 
stated that the veteran's lumbar spine disability is not due 
to the complaints of lumbar pain noted in the service 
treatment records.  The examiner noted that the veteran 
performed a total of 29 airborne jumps and was not treated 
again for lower back pain. 

The June 2006 VA examiner's opinion is to the effect that any 
residuals of trauma in service would have manifested shortly 
after the veteran's injury, particularly in light of the 
subsequent parachute jumps, and that such was not the case 
here.  
This conclusion appears to be congruent with the medical 
evidence of record. The veteran's service medical records 
show the above-mentioned February 1985 complaint of back pain 
with no subsequent complaints or treatment.  The first 
medical evidence of a lower back condition comes from a 
September 1997 private treatment record from Dr. D.W.T.  

Furthermore, the Board notes that the clinical records of Dr. 
D.W.T. appear to conflict with his May 2006 statement that 
the veteran had a long-standing back problem.  Dr. D.W.T.'s 
clinical records indicate that the veteran's lumbar spine 
symptomatology developed in the mid-1990s, a number of years 
after he separated from service in 1987.  See an October 2002 
treatment note, indicating an onset of 6-8 years prior.  As 
was noted above, the first reported evidence of back problems 
was in 1997.  Dr. D.W.T. has provided no explanation for this 
discrepancy. 



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  For reasons explained above, the Board places 
greater probative value on the opinion of the June 2006 VA 
examiner, which appears to be congruent with the medical 
evidence of record,  than it does on the inconsistent 
presentation of Dr. D.W.T.   

During the August 2008 hearing the veteran contended that a 
medical relationship exists between his lower back disability 
and military service.  Any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  As is noted above, there is no medical 
evidence documenting complaints of back pain or treatment for 
many years after service.  The clinical records indicate that 
the veteran's lumbar spine symptomatology had its onset in 
the mid-1990s, many years after service.  As noted above, 
supporting medical evidence is required. See Voerth supra.  
Such evidence is lacking in this case.  See Maxson supra. 
Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Aggravation

Dr. D.W.T. indicated that the veteran had a lumbar spine 
disability prior to enlistment.  The evidence reveals that 
prior to enlistment, in March 1983, the veteran was treated 
for lower back pain.  

The veteran has not argued that he entered service with a 
pre-existing back condition.  To the contrary, he has 
indicated that the March 1983 back condition had completely 
resolved prior to his entering service several months later.  
See the August 2008 hearing transcript, page 10.  

There is a statutory presumption of soundness on enlistment.  
Specifically, a  veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
  
Dr. D.W.T. apparently based his assessment of pre-existing 
lumbar spine disability on the above-mentioned March 1983 
report.  Dr. D.W.T. has provided no explanation why he 
believed the veteran has a pre-existing back disability. 
Moreover, the remainder of the evidence does not indicate 
that the veteran had a back disability at the time of his 
enlistment.  The 1985 in-service treatment records, while 
noting the veteran's prior back injury, do not indicate that 
the veteran had a back disability at enlistment.  Aside from 
Dr. D.W.T.'S statement, there is no other medical evidence 
before, during or after service which suggests that the 
veteran's lumbar spine disability did not resolve prior to 
enlistment.  Based on this record, the Board finds that the 
statutory presumption of soundness on enlistment has not been 
rebutted by clear and unmistakable evidence.  Accordingly, 
the matter of aggravation is moot.   

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining two issues must be remanded for further evidentiary 
development.  

3.  Entitlement to service connection for heat stroke 
residuals.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case the veteran's service treatment records indicate 
that he was treated for heat exhaustion in August 1984.  
During the August 2008 hearing, the veteran testified that 
this in-service injury has caused him to have cognitive 
problems and heat intolerance.  See the August 2008 hearing, 
page 20-25.

This case presents certain medical questions, namely whether 
the veteran's complaints of excessive sweating and cognitive 
impairment are residuals of his 1984 heat injury, are 
symptoms of some other disability or are without clinical 
significance.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. 

4.  Entitlement to service connection for rhinitis with 
sinusitis. 

The veteran's service treatment records indicate that he was 
seen on multiple occasions for nasal congestion and sinus 
trouble.  The medical evidence of record indicates that the 
veteran underwent nasal surgery in 1994 to alleviate a 
deviated nasal septum and hypertrophy of the nasal 
turbinates.  

In this case the record is unclear as to whether the veteran 
currently has a rhinitis or sinusitis disability and, if so, 
whether this disability is related to his in-service 
complaints of nasal and sinus problems.  This question must 
be addressed by an appropriately qualified medical 
professional.  See Charles, supra.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for examination of 
the veteran by a physician.  After 
examination of the veteran and review of  
the veteran's VA claims folder and provide 
an opinion, with supporting rationale, as 
to whether the veteran has any residuals 
attributable to the 1984 in-service 
episode of heat exhaustion.  If the 
veteran's complained-of memory loss and/or 
excessive sweating are attributable to 
some other cause, or if they are without 
clinical significance, this should be 
stated.  The examiner should also indicate 
whether to sinusitis or rhinitis exists, 
and if so whether it is likely as not that 
such is a result of the veteran's military 
service.  If the reviewing physician finds 
that diagnostic testing or specialist 
consultation is necessary, such should be 
accomplished.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's other claims.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


